Citation Nr: 0901371	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  04-03 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
sinusitis.

2.  Entitlement to a compensable rating for a left 
varicocele.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The veteran had active duty from April 1940 to January 1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from September and October 2000 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.

In September 2007, the Board determined that new and material 
evidence had not been submitted to reopen the veteran's claim 
of entitlement to service connection for sinusitis and denied 
an increased (compensable) rating for the veteran's service-
connected left varicocele.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a September 2008 Order, the Court vacated 
the Board decision with respect to the sinusitis and left 
varicocele claims.  Those matters were remanded back to the 
Board for development consistent with the parties' Joint 
Motion for Partial Remand (Joint Motion).  The Court also 
noted that the veteran no longer wished to pursue a claim of 
entitlement to a compensable rating for malaria and that the 
claim was considered abandoned.  As such, the September 2007 
Board decision denying an increased rating for malaria 
remains intact and that issue is no longer in appellate 
status.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to a compensable rating for a left 
varicocele is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
sinusitis in a December 1956 rating decision; the veteran did 
not appeal this rating decision.

2.  Evidence submitted since the December 1956 rating 
decision, when viewed in the context of all of the evidence 
of record is duplicative or cumulative of evidence previously 
considered and which by itself or in connection with evidence 
previously assembled, is not so significant that it must 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Since the final rating decision in December 1956, new and 
material evidence has not been presented, and the claim of 
entitlement to service connection for sinusitis may not be 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (as in effect prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by a letter dated in May 2005.  Additional 
notice of the five elements of a service-connection claim, as 
is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), and notice of the specific evidence needed to 
reopen claims, as is now required by Kent v. Nicholson, 20 
Vet. App. 1 (2006), was provided in March 2006 and May 2005 
letters to the veteran.  Accordingly, the Board finds that VA 
met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of VCAA notice, the Board notes 
that the United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. In this case, notice was 
not given prior to the appealed decision; however, the Court 
specifically stated in Pelegrini that it was not requiring 
the voiding or nullification of any AOJ action or decision, 
only finding that appellants are entitled to VCAA- content-
complying notice.  Thus, the timing of the notice in this 
matter does not nullify the rating action upon which this 
appeal is based and the Board specifically finds that the 
veteran was not prejudiced by the post-AOJ decision notice 
because he was given sufficient time to submit and/or 
identify any and all evidence necessary to substantiate his 
claim.  The claim was subsequently readjudicated in a 
November 206 supplemental statement of the case.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. § 
3.159(c), which includes providing a medical examination when 
such is necessary to make a decision on the claim.  
Solicitation of a medical opinion is not required in a claim 
to reopen until new and material evidence is presented or 
secured.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

VA has fulfilled the duty to notify and assist to the extent 
possible; the Board finds that it can consider the merits of 
this appeal without prejudice to the appellant. Adjudication 
of the claim may proceed, consistent with the VCAA.  The 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).

Based on the foregoing, VA satisfied its duties to the 
veteran.




Analysis

In a March 1956 rating decision, the RO denied service 
connection for sinusitis.   The veteran did not file a timely 
appeal and that rating decision became final.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302(a), 
20.1103.

In a March 2000 written statement, the veteran indicated that 
he was again seeking service connection for sinusitis.  

To reopen a claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence 
is not presented or secured.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  No other standard than that articulated in 
the regulation applies to the determination whether evidence 
is new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

The claim to reopen was made before the effective date of the 
most recent amendment of 38 C.F.R. § 3.156(a), which 
expressly applies only to claims filed on or after August 29, 
2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001). 
Consequently, the Board is deciding this claim under the 
prior version of the regulations.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

Evidence received since the final RO determination is 
presumed credible for the purposes of reopening the claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).

The September 2008 Joint Motion specified that its September 
2007 decision, the Board did not adequately discuss if the 
veteran's statements relating to his current disability to 
service were new and material and sufficient to reopen his 
previously denied claim of entitlement to service connection 
for sinusitis and instead weighed the evidence as if 
reviewing the claim on the merits.  Therefore, the Board was 
requested to address whether the veteran's statements were 
new and material under the correct standard.

The veteran was denied service connection for sinusitis in 
December 1956 because the evidence at that time failed to 
show that sinusitis was incurred in or due to the veteran's 
period of active service.  The evidence included service 
medical records which failed to show treatment or diagnoses 
of sinusitis or an injury to the nasal passages and post-
service medical treatment records dated in 1947 and 1956 
which showed diagnoses of sinusitis.  The RO denied service 
connection for sinusitis because the disorder was first 
manifested post-service.

The evidence added to the record since the December 1956 
rating decision consists of additional VA and private 
treatment records which show treatment for the veteran's 
sinuses, including undergoing sinus surgeries, and various 
written statements and hearing testimony in April 2001 and 
June 2004.  The veteran stated that he performed all of his 
active service in tropical environments in Louisiana and 
later in the South Pacific, often sleeping on the ground.  He 
stated that while in Louisiana he had a tooth extracted and 
sought treatment from several physicians for sinus 
infections.  He reported that he also drove trucks over dusty 
roads that had been treated with waste oil, and he was in a 
vehicle accident when his truck went off the road into a 
ditch.  He also stated that had been required to participate 
in boxing matches in which he sustained a broken nose. 

The evidence added to the record since the December 1956 
rating decision does not show that the veteran's sinusitis 
was incurred in or aggravated by service.  Although the 
records are new in that they show treatment for sinusitis, 
they do not show that the sinusitis is of service origin.  
What was missing in the December 1956 rating decision is 
still missing now.  These records only show evidence of 
current treatment for sinusitis and as such they are not 
considered material.  See Morton v. Principi, 3 Vet. App. 508 
(1992) (medical records describing the veteran's current 
condition are not material to the issue of service connection 
and are not sufficient to reopen a claim for service 
connection based on new and material evidence).

The veteran contends that his sinusitis is related to 
exposure to tropical environments, driving over dusty roads 
that have been treated with waste oil, and participating in 
boxing matches in service.  Although he is competent (and 
presumed credible for purposes of new and material evidence) 
to present information as to his symptoms, as a layperson 
without medical training, he is not competent to provide a 
medical etiology merely by his own assertions because such 
matters require medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 
3.159 (a)(1) (2008).

In summary, the evidence which has been received since the 
December 1956 rating decision does not raise the reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156 (2001).  The claim accordingly is not reopened and 
remains denied.


ORDER

As new and material evidence has not been presented, the 
application to reopen the claim of service connection for 
sinusitis is denied.


REMAND

In accordance with the September 2008 joint motion, the Board 
observes that further development is required prior to 
adjudicating the veteran's claim of entitlement to a 
compensable rating for a left varicocele.

The joint motion noted that the medical evidence showed that 
the veteran had problems with urinary incontinence and 
frequency as well as voiding difficulties following a 
transurethral resection of the prostate, however, that there 
was no examination specifically addressing whether these 
voiding difficulties were due to the service-connected left 
varicocele.  Accordingly, a new examination was warranted.  

The case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. The veteran should also be afforded a 
VA examination to assess the severity of 
his service-connected left varicocele.  
The claims folder and a copy of this 
remand must be made available to the 
examiner.  The examiner should note in the 
examination report that the claims folder 
and the remand have been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

In particular, the examiner is asked to 
assess the severity of the veteran's left 
varicocele condition and indicate whether 
the veteran's left varicocele resulted in 
a voiding and/or renal dysfunction.  If 
so, the examiner should discuss the 
severity of the veteran's voiding and/or 
renal dysfunction.  The examiner is also 
asked to express an opinion as to the 
effect of the veteran's service-connected 
left varicocele condition on his 
employment and activities of daily life.  
The examiner must provide a complete 
rationale for any stated opinion.

2.  Thereafter, the RO should readjudicate 
the veteran's claim for a compensable 
rating for a left varicocele.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


